ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_04_FR.txt.                                                                                                       746




                                  DÉCLARATION DE Mme LA JUGE XUE

                 [Traduction]

                    Objectif consistant à assurer un résultat équitable — Délimitation ne pouvant
                 être effectuée selon une méthode déterminée a priori — Semblant d’ajustement
                 réalisé sur la base d’une ligne médiane provisoire et ne se justifiant de toute façon
                 pas compte tenu des formations géographiques et des circonstances pertinentes de
                 la présente espèce — Utilisation de méthodes différentes pour les segments nord et
                 sud se justifiant dès lors qu’elle permet d’aboutir à une solution équitable.
                    Les intérêts d’Etats tiers au sud — Chevauchement potentiel des droits à des
                 espaces maritimes de trois voire quatre Etats — Principe res inter alios acta et
                 article 59 du Statut ne protégeant pas suffisamment les intérêts d’Etats tiers —
                 Possibilité qu’avait la Cour, en suivant sa jurisprudence, de faire s’achever la frontière
                 au point 8 par une flèche pointant vers l’est — Etendue de la projection côtière du
                 Nicaragua tributaire de la délimitation maritime entre celui-ci et les Etats voisins
                 limitrophes — Prise en compte de la gestion ordonnée des océans et de la stabilité
                 des relations juridiques — Ligne frontière tracée au sud ayant pratiquement pour
                 effet d’invalider les accords maritimes existant dans la zone — Possibilité qu’avait la
                 Cour de se contenter d’indiquer la direction de la frontière entre les Parties dans
                 cette zone, en laissant aux Etats concernés le loisir, d’abord, de tracer leurs frontières
                 respectives, puis d’adapter en conséquence leurs relations maritimes.

                    1. En ce qui concerne la frontière maritime entre le Nicaragua et la
                 Colombie (partie V de l’arrêt), j’ai voté en faveur du point 4 du dispositif
                 sur la frontière maritime unique délimitant le plateau continental et les
                 zones économiques exclusives des deux pays parce qu’il me semble que,
                 globalement, la ligne ainsi tracée a permis d’atteindre l’objectif consistant
                 à résoudre de manière équitable les divergences opposant les Parties en la
                 présente affaire. Il me faut toutefois exprimer deux réserves.
                    2. La première a trait à la méthode en trois étapes appliquée par la
                 Cour. Si, à l’instar d’autres juridictions, celle‑ci a, au fil des ans, tenté de
                 mettre en œuvre une technique constante afin d’assurer la sécurité juri-
                 dique du processus de délimitation, le principe devant présider à toute
                 délimitation maritime, tel qu’énoncé aux articles 74 et 83 de la convention
                 sur le droit de la mer, ne s’en est pas pour autant trouvé modifié : l’objec-
                 tif étant d’aboutir à une solution équitable, toute méthode employée doit
                 être « apt[e] à assurer, compte tenu de la configuration géographique de la
                 région et des autres circonstances pertinentes de l’espèce, un résultat équi-
                 table » (Délimitation de la frontière maritime dans la région du golfe du
                 Maine (Canada/Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 300,
                 par. 112). En d’autres termes, afin de parvenir à une solution équitable, ce
                 sont les formations géographiques et les circonstances pertinentes qui dic-
                 teront le choix de la ou des méthodes de délimitation. Celle‑ci ne saurait
                 être opérée suivant une méthode déterminée a priori. La Cour a ainsi
                 relevé, dans l’affaire du Plateau continental, que,

                                                                                                      126




6 CIJ1034.indb 249                                                                                            7/01/14 12:43

                              différend territorial et maritime (décl. xue)                  747

                      « [p]our pouvoir conclure en faveur d’une délimitation reposant sur
                      une ligne d’équidistance, il lui faudrait partir de considérations tirées
                      d’une évaluation et d’une pondération de toutes les circonstances
                      pertinentes, l’équidistance n’étant pas à ses yeux un principe juri-
                      dique obligatoire ni une méthode qui serait en quelque sorte privilé-
                      giée par rapport à d’autres » (Plateau continental (Tunisie/Jamahiriya
                      arabe libyenne), arrêt, C.I.J. Recueil 1982, p. 79, par. 110).
                    3. Dans le présent arrêt, la Cour renvoie à sa jurisprudence récente
                 relative à la méthode de délimitation, en particulier celle qu’elle a établie
                 en l’affaire de la Mer Noire, où elle a indiqué que,
                      « en cas de chevauchement de droits à un plateau continental et à une
                      zone économique exclusive, la méthode de délimitation qu’elle enten-
                      dait employer normalement comportait trois étapes (Plateau conti‑
                      nental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985,
                      p. 46, par. 60 ; Délimitation maritime en mer Noire (Roumanie
                      c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101, par. 115‑116) » (arrêt,
                      par. 190).
                 La première de ces étapes consiste à construire une ligne médiane provisoire
                 entre les territoires des parties dont les côtes sont adjacentes ou se font face,
                 à moins que des raisons impérieuses ne s’y opposent. Comme exemple de
                 telles circonstances exceptionnelles, la Cour renvoie à l’affaire ayant opposé
                 le Nicaragua au Honduras dans la mer des Caraïbes (Différend territorial et
                 maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nica‑
                 ragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 745, par. 281).
                    4. Or, il apparaît que les formations géographiques et les circonstances
                 pertinentes de la présente espèce diffèrent considérablement de celles
                 propres à ces précédents, et en particulier à l’affaire de la Mer Noire, dans
                 laquelle la Cour a appliqué sa méthode en trois étapes. Ayant déterminé
                 l’étendue de la zone pertinente allant de la côte est des îles colombiennes
                 jusqu’à la ligne de 200 milles marins mesurée à partir des lignes de base de
                 la mer territoriale du Nicaragua, la Cour aurait dû voir que, même si,
                 effectivement, les Parties sont dotées de côtes se faisant face, il n’était ni
                 opportun ni possible de délimiter l’intégralité de cette zone sur la base
                 d’une « ligne médiane » située à l’ouest desdites îles puisque aucun « ajus-
                 tement ou déplacement » ultérieur, si marqué fût‑il, dans la partie occi-
                 dentale de la zone pertinente n’allait permettre de remédier à la
                 disproportion flagrante entre les longueurs des côtes et le rapport de
                 superficie des parts de cette zone attribuées par la Cour à chacune des
                 Parties et, ainsi, d’assurer un résultat équitable. Tout en reconnaissant le
                 caractère inhabituel des circonstances propres aux relations côtières entre
                 les Parties, la Cour n’en a pas moins fait appel à la « méthode standard »,
                 en procédant au tracé d’une ligne médiane provisoire.
                    5. Or cette ligne médiane provisoire, en réalité, n’en est une qu’en
                 apparence, et n’a pas lieu d’être aux fins de la présente délimitation. La
                 Cour l’a tracée en partant de deux ensembles de points de base choisis sur

                                                                                              127




6 CIJ1034.indb 251                                                                                   7/01/14 12:43

                              différend territorial et maritime (décl. xue)                 748

                 des îles des Parties se faisant face (voir croquis no 8 : Construction de la
                 ligne médiane provisoire, p. 701). Compte tenu de la disparité entre les
                 longueurs des côtes pertinentes et du contexte géographique global, la
                 Cour a choisi de la construire en accordant une valeur unitaire à chacun
                 des points de base colombiens et une valeur triple à chacun des points de
                 base nicaraguayens, en conséquence de quoi l’effet de certains autres
                 points de base nicaraguayens se trouve réduit à néant. Au terme d’un
                 ajustement supplémentaire réalisé à l’est, une « ligne pondérée simplifiée »
                 a été créée (arrêt, par. 234‑235). Se pose dès lors la question de savoir si,
                 au lieu d’un déplacement de la ligne médiane provisoire, il n’a pas en
                 réalité été procédé à la construction d’une nouvelle ligne sur la base d’un
                 rapport de 3 à 1 entre les points de base des deux Parties.
                    6. Je suis d’accord pour dire que la ligne médiane provisoire telle que
                 construite, pour être applicable à la partie occidentale de la zone perti-
                 nente, doit être ajustée et déplacée vers l’est, compte tenu de la disparité
                 manifeste entre les longueurs des côtes pertinentes. Dans ce cas, néan-
                 moins, il aurait convenu de partir d’une véritable ligne médiane provi-
                 soire pour procéder ensuite à cet ajustement ou à ce déplacement en
                 conférant par exemple aux îles un demi‑effet ou un quart d’effet. Certes,
                 l’on pourrait voir dans l’opération de la Cour l’ajustement d’une telle
                 ligne. Mais la Cour aurait pu directement choisir, à l’extrémité du terri-
                 toire des Parties, un nombre égal de points de base servant à déterminer
                 le tracé de la ligne, et établir celle‑ci suivant un rapport de 3 à 1, sans que
                 le résultat s’en trouve d’aucune façon modifié. La logique sous‑tendant
                 l’application d’un rapport de 3 à 1 est fondée sur le principe régissant la
                 délimitation, à savoir la nécessité d’aboutir à une solution équitable. Cette
                 dernière méthode se justifie de plein droit ; point n’est besoin de l’associer
                 à celle de la ligne médiane provisoire.
                    7. Pour éviter au Nicaragua tout effet d’amputation et compte tenu de
                 l’importante disparité persistant entre les portions de la zone pertinente
                 devant être attribuées à chacune des Parties, la Cour a choisi d’adopter
                 une méthode différente pour délimiter le restant de la zone. Dans la partie
                 septentrionale, elle a utilisé le parallèle de latitude passant par le point le
                 plus au nord de la ligne composée d’arcs de cercle (l’« enveloppe d’arcs »)
                 tracée à 12 milles marins de Roncador, en enclavant Quitasueño et Ser-
                 rana. Dans la partie méridionale, la frontière suit l’enveloppe d’arcs tra-
                 cée à 12 milles marins de South Cay, l’une des cayes d’Alburquerque, et
                 des cayes de l’Est‑Sud‑Est jusqu’à son point le plus oriental, puis longe le
                 parallèle jusqu’à la limite de 200 milles marins du Nicaragua.
                    8. La frontière, sur ces deux segments, est apparemment tracée sur la
                 base de méthodes différentes — l’enclavement et le parallèle de latitude. Il
                 est difficile d’y voir un « ajustement » ou un « déplacement » de la ligne
                 médiane provisoire, à moins que ce dernier terme n’implique de s’écarter
                 radicalement de cette ligne.
                    9. Bien sûr, je ne suis nullement hostile à l’utilisation concomitante de
                 ces méthodes par la Cour. Bien au contraire, celle‑ci se justifie dès lors
                 qu’elle permet d’aboutir à une solution équitable. Ma réserve tient plutôt

                                                                                            128




6 CIJ1034.indb 253                                                                                 7/01/14 12:43

                              différend territorial et maritime (décl. xue)                749

                 à la question de savoir s’il était nécessaire pour la Cour de suivre en l’es-
                 pèce une méthode en trois étapes dans le seul intérêt de la continuité
                 méthodologique. S’il est loisible de soutenir que, dans la partie occiden-
                 tale, le tracé d’une ligne médiane provisoire se justifiait entre les côtes
                 opposées des Parties, la Cour aurait pu suivre cette logique en ajustant
                 cette ligne plutôt qu’en lui substituant la ligne pondérée simplifiée fondée
                 sur un rapport de 3 à 1. Je vois là une incohérence.
                    10. Pourtant, en dépit de l’approche qu’elle a observée, la Cour, en
                 utilisant différentes méthodes tout au long du processus de délimitation
                 en la présence espèce, a selon moi réaffirmé sa jurisprudence et celle
                 d’autres juridictions en matière de délimitation maritime, à savoir que
                     « [l]a méthode de délimitation à utiliser ne saurait avoir d’autre objet
                     que de diviser des espaces maritimes en territoires relevant d’Etats
                     différents, en s’attachant à appliquer des facteurs objectifs pouvant
                     permettre d’aboutir à un résultat équitable. Une telle démarche
                     exclut tout recours à une méthode choisie a priori. » (Délimitation de
                     la frontière maritime entre la Guinée et la Guinée‑Bissau, sentence du
                     14 février 1985, Recueil des sentences arbitrales (RSA), vol. XIX,
                     p. 186 ; voir aussi Plateau continental de la mer du Nord (République
                     fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/
                     Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 49‑50, et l’arrêt rendu par le
                     Tribunal international du droit de la mer en l’affaire du Différend
                     relatif à la délimitation de la frontière maritime entre le Bangladesh et
                     le Myanmar dans le golfe du Bengale (Bangladesh/Myanmar), arrêt
                     du 14 mars 2012, TIDM, p. 77, par. 235.)
                     11. Ma seconde réserve, relative aux intérêts d’Etats tiers, est de nature
                 plus sérieuse. Force est de constater que, dans son raisonnement, la Cour
                 a fait grand cas des intérêts de tierces parties dans la région, tant au nord
                 qu’au sud. Compte tenu du contexte géographique global, je souscris à
                 son raisonnement en ce qui concerne le nord et à la délimitation qu’elle y
                 opère, mais nourris certaines préoccupations en ce qui concerne le sud.
                 Selon moi, la Cour aurait dû, au point 8, terminer sa ligne par une flèche
                 pointant en direction de l’est, et ce pour trois raisons.
                     12. Premièrement, à l’est du point 8, la ligne frontière pénètre dans une
                 zone de chevauchement potentiel des droits à des espaces maritimes de trois
                 — voire quatre — Etats, puisque les projections côtières du Nicaragua et de
                 la Colombie, ainsi que celles du Costa Rica et du Panama, s’étendent toutes
                 jusqu’à cette zone. Or, que les côtes de ces Etats soient continentales ou
                 insulaires, en droit international général, toutes ouvrent les mêmes droits à
                 des espaces maritimes. Le fait que les espaces revenant à la Colombie soient
                 délimités par des frontières convenues avec des Etats tiers par voie de traité
                 n’empêche pas ces Etats tiers d’avoir, au‑delà desdites frontières, des prét­
                 entions entrant en concurrence avec celles du Nicaragua dans la zone
                 ­pertinente. Le Costa Rica l’a clairement indiqué dans sa requête à fin d’in-
                  tervention et le Panama, même s’il n’est pas intervenu, pourrait en dire
                  autant. La Cour aurait dû prendre en compte cette préoccupation.

                                                                                           129




6 CIJ1034.indb 255                                                                                7/01/14 12:43

                              différend territorial et maritime (décl. xue)                750

                    13. La relation côtière entre les Parties et les Etats tiers dans la partie
                 méridionale méritait donc une attention spéciale. En limitant les projec-
                 tions côtières des îles colombiennes par rapport à celles de la côte nicara-
                 guayenne, la Cour a également limité, de manière injustifiée, les projections
                 côtières des îles colombiennes par rapport à celles des deux autres Etats
                 tiers, ce qui, selon moi, excède sa compétence en l’espèce. Le principe
                 res inter alios acta et l’article 59 du Statut ne sont en l’occurrence d’au-
                 cune aide. La Cour aurait pu éviter cet écueil en arrêtant la frontière au
                 point 8 et en la faisant s’achever, pour l’heure, par une flèche pointant
                 vers l’est, suivant le procédé qu’elle a coutume d’employer en matière de
                 délimitation maritime afin de préserver les intérêts d’Etats tiers.
                    14. Deuxièmement, en ce qui concerne l’effet d’amputation — l’une
                 des deux considérations prises en compte par la Cour dans sa délimitation
                 de la frontière au nord et au sud —, les relations côtières entre les
                 trois Etats adjacents et la Colombie sont, dans cette partie sud de la mer
                 des Caraïbes, particulièrement complexes. Ainsi, l’étendue des projections
                 côtières de la masse continentale du Nicaragua vers l’est par rapport aux
                 projections côtières du Costa Rica, voire du Panama, dépendra de la déli-
                 mitation maritime ente le Nicaragua et ses pays voisins limitrophes. Il
                 aurait été opportun d’attendre que cette délimitation soit opérée avant de
                 déterminer jusqu’où la frontière entre les deux Etats parties à la présente
                 affaire devait se prolonger à l’est du point 8. Une telle manière de procé-
                 der eût été mieux à même de protéger les intérêts d’Etats tiers.
                    15. Troisièmement, enfin, l’exigence de gestion ordonnée des océans et
                 de stabilité des relations juridiques aurait également dû s’appliquer à la
                 partie sud de la zone délimitée par la Cour. Comme elle le rappelle dans
                 son arrêt, la Cour doit garder présent à l’esprit le fait que la délimitation
                 doit être « à la fois équitable et aussi satisfaisante que possible sur le plan
                 pratique, compte tenu de la nécessité de parvenir à un résultat stable sur
                 le plan juridique » (Arbitrage entre la Barbade et la République de Trinité‑­
                 et‑Tobago, sentence arbitrale du 11 avril 2006, RSA, vol. XXVII, p. 215,
                 par. 244). Or, au sud, la ligne frontière aura pratiquement pour effet d’in-
                 valider les accords de délimitation maritime conclus par la Colombie
                 avec, respectivement, le Panama et le Costa Rica et, ce faisant, de trans-
                 former de manière radicale les relations maritimes dans la région. Même
                 à supposer que ces accords aient pu effectivement empiéter sur les droits
                 à des espaces maritimes du Nicaragua dans la région, il aurait été nette-
                 ment préférable, en vue du maintien de la stabilité régionale et de la ges-
                 tion ordonnée des océans, que la Cour se contente d’indiquer la direction
                 de la frontière entre les Parties dans cette zone, en laissant aux Etats
                 concernés la possibilité, dans un premier temps, de tracer leurs frontières
                 respectives puis, dans un second, d’adapter en conséquence leurs relations
                 maritimes. Je regrette que la Cour en ait décidé autrement.

                                                                     (Signé) Xue Hanqin.



                                                                                           130




6 CIJ1034.indb 257                                                                                 7/01/14 12:43

